            Case 1:21-cv-05857-JPC Document 5 Filed 07/26/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ALLSTAR MARKETING GROUP, LLC,                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   21 Civ. 5857 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
AOYATEX CO., LTD., et al.,                                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On July 12, 2021, the Court entered a Temporary Restraining Order against Defendants (the

“July 12, 2021 Order”). Under Rule 65(b)(2) of the Federal Rules of Civil Procedure, the injunctive

relief ordered in the July 12, 2021 Order was set to expire on July 26, 2021. For reasons stated at

the July 26, 2021 hearing, the Court finds good cause under Rule 65(b)(2) to extend the expiration

of that relief to August 9, 2021.

        At the July 26, 2021 hearing, Plaintiff notified the Court that service has been made on

Defendants. Accordingly, Defendants are ordered to show cause before this Court in Courtroom

12D of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New

York, on August 9, 2021, at 9:00 a.m., why a preliminary injunction pursuant to Rule 65(a) of the

Federal Rules of Civil Procedure should not be issued against them. Plaintiff is directed to file a

proposed preliminary injunction order with the Court, and to serve that proposed order on

Defendants, by July 30, 2021. Defendants’ opposition papers shall be filed with the Court and

served on Plaintiff’s counsel by no later than August 2, 2021. Plaintiff’s reply papers, if any, shall

be filed with the Court and served on Defendants by August 5, 2021.
          Case 1:21-cv-05857-JPC Document 5 Filed 07/26/21 Page 2 of 2


       The Clerk of Court is respectfully directed to unseal all filings in this case, including the

transcript from the July 12, 2021 hearing..

       SO ORDERED.

Dated: July 26, 2021                                __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
